FILED
                            NOT FOR PUBLICATION                                 MAR 08 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10365

              Plaintiff - Appellee,               D.C. No. 2:08-cr-01518-JAT-1

  v.
                                                  ORDER *
DAVID ALAN HICKEY,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                      Argued and Submitted August 30, 2010
                            Deferred March 25, 2011
                           Resubmitted March 2, 2012
                            San Francisco, California

Before: B. FLETCHER, TALLMAN, and RAWLINSON, Circuit Judges.

       The Joint Motion to Vacate and Remand, filed on February 29, 2012, is

GRANTED. Defendant David Alan Hickey’s conviction and sentence are vacated

and this matter is remanded to the district court for further proceedings.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
VACATED AND REMANDED.




                        2   09-10365